DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-27 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are provisionally elected with traverse. Claims 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election/Restrictions
Applicant’s election without traverse of claims 1-15 (Group I) in the reply filed on 01/19/2022 is acknowledged. 
Claims 16-27 are drawn to a nonelected invention (Group II). 
The requirement is still deemed proper and is therefore made FINAL.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a 
Claim objections
Claims 4 is objected to because of the following informalities:
a) In claims 4, line 3, recites “so as to recompute a network path” and needs to recite “to recompute a network path.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (See claims 20 and 29) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user interface, a simulation engine, an optimization engine, and an output engine” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Specification describes:
Para 0152 The modules or subsystems, such as the simulation engine 514 or the optimization engine 516, may be implemented in hardware, software, firmware, or any combination of hardware, software.

According to the Specification, the generic place holders could be by hardware, software, and/or any combination of hardware, software. The Specification does not specifically point out the structure. The generic place holders are not modified by significant structure, material, or acts of performing the claimed function. Therefore, the limitations of Claim 1 listed above have invoked 112(f). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has a number of limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 1 does NOT state that a user interface, a simulation 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-15 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claim 1.
Suggestions
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite something along the lines of:  “a processor in communication with memory; a user interface, a simulation engine, an optimization engine, and an output engine stored in memory and executed by the processor, the financial institution calendar logic, configured to: create, simulate, ……, and provide. This will overcome the 112(f) and 112(b) issues with respect to claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claim 1, the claim, when “taken as a whole,” is directed to the abstract idea of creating a network flow model of a domain network corresponding to a subject area; a network flow model based on a plurality of resources available in the subject area, wherein the plurality of resources facilitate a network flow through the domain network; simulating the network flow through the domain network based on the network flow model: evaluating and minimize an impact of one or more disruptions to one or more of the plurality of resources; a plurality of threat descriptions, wherein one or more of the selected threats provided to the simulation engine to represent a disruption of one or more of the plurality of resources; and providing a representation of the network flow through the domain network and generate reports.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claim 1 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity-fundamental economic principles or practices (including mitigating risk) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “a user interface, a simulation engine, an optimization engine, and an output engine …… in claim 1.” 
Claim 1 recites “a user interface configured to create and an output engine configured to provide.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and /output/display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claim 1 is implying that “….…a plurality of threat descriptions selectable through the user interface, wherein one or more of the selected threats provided to the simulation engine to represent a disruption of one or more of the plurality of resources; and an output engine configured to provide a representation of the network flow through the domain network and generate reports selectable through the user interface......……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claim 1 is not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-15 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the 
Claim 1 does not include any limitations amounting to significantly more than the abstract idea, alone. Claim 1 includes various elements that are not directed to the abstract idea. These elements include a user interface, a simulation engine, an optimization engine, and an output engine.
Examiner asserts that a user interface, a simulation engine, an optimization engine, and an output engine do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Claim 1 recite “a user interface configured to create and an output engine configured to provide .” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. MPEP § 2106.05(d)(II)
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 14 and specification pages 153-154)1, of the specification detail any combination of a generic computer system program to perform the system. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with comprising: a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system as recited in claim 6 are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-15 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of a user interface configured to create a network flow model of a domain network corresponding to a subject area; a network flow model based on a plurality of resources available in the subject area, wherein the plurality of resources facilitate a network flow through the domain network; a simulation engine in communication with the user interface, configured to simulate the network flow through the domain network based on the network flow model; an optimization engine in operative communication with the simulation engine, configured to evaluate and minimize an impact of one or more disruptions to one or more of the plurality of resources; a plurality of threat descriptions 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5, 13-15 rejected under 35 U.S.C. 102(a)(1) anticipated by Linton et al. (US Pub. No. 2014/0018949), hereinafter Linton.
Regarding claim 1, Linton discloses a simulation system configured to model network flow through a domain network (see Linton, para [0106], wherein one algorithm is simulation modeling using discrete or continuous simulations. Discrete simulations are also known as discrete event simulations, and are event-based dynamic stochastic systems; paras [0103]- [0104], wherein (a network flow model) in Linton represented in one algorithm uses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1), the system comprising:
a user interface configured to create a network flow model of a domain network corresponding to a subject area (see Linton, para [0132], wherein a user interface refers to Fig. 11, the reporting module provides a display 1100 showing a location 1104 and impacted range 1108 of an event (a 4.9 earthquake) and locations 1112 (e.g., role, location, and products, parts, and/or components provided to the supply chain); para [0106], wherein one algorithm is simulation modeling using discrete or continuous simulations. Discrete simulations are also known as discrete event simulations, and are event-based dynamic stochastic systems; paras [0103]- [0104], wherein (a network flow model) in Linton represented in one algorithm uses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1; and para [0125], wherein the risk manager can intelligently relate the geographical location of each facility in each tier with a partner facility in a higher tier and/ or the relative shipping time and/or standard deviation thereof from a facility in one tier to a partner facility in a higher tier and control relationships to reduce or substantially minimize transportation time);

a simulation engine in communication with the user interface, configured to simulate the network flow through the domain network based on the network flow model (see Linton, para [0132], wherein a user interface refers to Fig. 11, the reporting module provides a display 1100 showing a location 1104 and impacted range 1108 of an event (a 4.9 earthquake) and locations 1112 (e.g., role, location, and products, parts, and/or components provided to the supply chain); para [0106], wherein the simulation's output data will only produce a likely estimate of real-world events (i.e., product shipment delivery). Methods to increase the accuracy of output data include: repeatedly 
an optimization engine in operative communication with the simulation engine, configured to evaluate and minimize an impact of one or more disruptions to one or more of the plurality of resources (see Linton, para [0106], wherein the simulation's output data will only produce a likely estimate of real-world events (i.e., product shipment delivery). Methods to increase the accuracy of output data include: repeatedly performing simulations and comparing results, dividing events into batches and processing them individually, and checking that the results of simulations conducted in adjacent time periods "connect" to produce a coherent holistic view of the system;
paras [0108]-[01113], wherein the analytical engine 312 can detect unreported events by identifying unexpected variations in collected performance information. For example, where one or more selected nodes of the supply chain experience a sudden drop in rate of on-time shipments or rise in rate of late shipments and the drop is sustained over a 
a plurality of threat descriptions selectable through the user interface, wherein one or more of the selected threats provided to the simulation engine to represent a disruption of one or more of the plurality of resources (see Linton, para [0088], wherein referring to Fig. 13 shows earthquakes threat selectable through the user interface where the accessible information source(s) 224 include any source of information relevant to supply chain performance, including, without limitation, news sources and/or aggregators (to provide news on current events that may impact positively or negatively the supply chain performance, such as political coup, changes or upheavals, environmental conditions and events (e.g., storms, floods, earthquakes, tsunamis, 
violence (e.g., terrorism, war, political upheaval, military action, and the like), news reports on and announcements by a partner or competitor, scheduled events or holidays (e.g., religious, political, or other holidays), freight disruptions (e.g., train derailment, oceangoing vessel sinking, airplane crash, freight embargos, naval blockades, and the like), energy shortages, disruptions, or blackouts, and labor disruptions (e.g., strikes or threatened strikes)), weather data sources etc.); and
an output engine configured to provide a representation of the network flow through the domain network and generate reports selectable through the user interface (see Linton, paras [0019] & [0130], wherein the reporting module 320 provides the reporting information to tier 1 management. The reporting module 320 can not only provide reports containing performance information but also generate map displays. FIGS. 11-17 are a series of screen shots demonstrating reporting information provided by the reporting module 320).
Regarding claim 2, Linton discloses the system according to claim 1, wherein the optimization engine determines an optimal routing path for the network flow based on the disruption of the one or more of the plurality of resources (see Linton, para [0103], wherein this determines the shortest time possible to complete the product delivery cycle. Any delay of an activity on the critical path directly impacts the planned product delivery cycle completion date (i.e. there is no float on the critical path). A product delivery cycle can have several, parallel, near critical paths. An additional parallel path through the network with the total durations shorter than the critical path is called

Regarding claim 3, Linton discloses the system according to claim 1, wherein the disruption of the one or more of the plurality of resources is defined within a threat and hazard identification and risk assessment framework (see Linton, para [0088] freight disruptions (e.g., train derailment, oceangoing vessel sinking, airplane crash, freight embargos, naval blockades, and the like); para [0109], wherein analytical engine 312 can employ a metric----CpX, which can be a measure of risk and capable of substantially optimizing the supply chain. The metric can be determined through the collection, aggregation, and transformation of supply chain data, including performance information, and, when optimized, can modify system parameters of the logistic or supply chain system to reduce and/or optimize risk profiles for any selected supply chain parameter or object, typically a given product, a selected product line, and/or a customer account; para [0020] the supply chain monitoring system can perform one or more of the following tasks, functions, and/or operations: [0022] (b) anticipate and/or quickly identify potentially disruptive event(s) and mitigate the adverse impact of the
potentially disruptive event(s) on the supply chain; para [0110], wherein the factors can include risk factors, such as economic risk, environmental risk, geopolitical risk, societal risk, and technological risk. A transfer function (NxM) can relate the collection of such (risk) factors to variability (risk) of critical factors, (be they cost, time to delivery, the 
Regarding claim 5, Linton discloses the system according to claim 1, wherein the resource is a physical resource, including at least one of a ship, a vessel, a gantry crane, an automated straddle carrier, a transit vehicle, a lifting vehicle, a gate, a road, railroad tracks, and a dock (see Linton, para [0088]).
Regarding claim 13, Linton discloses the system according to claim 1, further including a threat database configured to contain the plurality of threat descriptions (see Linton, paras [0110] & [0160], wherein the risk manager retrieves the appropriate rule or policy set or template from the database; and para [0110] Risk can be determined given a time series of data collected by the data collection module. The factors can include risk factors, such as economic risk, environmental risk, geopolitical risk, societal risk, and technological risk. A transfer function (NxM) can relate the collection of such (risk) factors to variability (risk) of critical factors, (be they cost, time to delivery, the same or another risk factor, etc.), which is the (1xM) linear array. The (1xN) linear array can also be transformed into a single number or factor or given a coloration indicative of an "overall" metric of risk (variability). The overall metric of risk can be a supply chain health index or risk).
Regarding claim 14, Linton discloses the system according to claim 1, further comprising:

wherein one or more of the selected mitigation actions are provided to the simulation engine to represent the mitigation of the one or more disruptions (see Linton, paras [0109] & [0115], wherein the simulation's output data will only produce a likely estimate of real-world events (i.e., product shipment delivery). Mitigation recommendations include, for example, ordering products from a different facility of the tier 2 product assembler 104 and/or from a different tier 2 product assembler 104, using a type of freight company or specific freight company to provide faster incoming and/or outgoing product shipment, cancelling or altering an existing order (e.g., increase or decrease product quantity and/or delay or expedite product shipment date) with a tier 2 product assembler 104 and/or downstream distribution chain entity, shipping product from a different tier 1 facility to the selected destination in the distribution chain to offset the noncompliant event, and ship a different product to the selected destination in the distribution chain to offset the noncompliant event. The recommendation can be performed automatically by the risk manager 316); and
wherein the simulation engine is further configured to simulate the network flow through the domain network based on the one or more mitigation actions (see Linton, paras [0019] & [0131], wherein the map display comprising a location for each of the tier 2 product assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier and a shipment route for each of the tier 2 product assembler, tier 3 part and/or 
Regarding claim 15, Linton discloses the system according to claim 1, further comprising:
a plurality of response action descriptions selectable through the user interface (see Linton, Figs 11-16 provide an interactive user interface; paras [0018] & [0026], wherein provide and/or implement one or more mitigation recommendations to mitigate a noncompliant event);
wherein one or more of the selected response actions are provided to the simulation engine to represent a response to the one or more disruptions (see Linton, paras [0109] & [0115], wherein the simulation's output data will only produce a likely estimate of real-world events (i.e., product shipment delivery). Mitigation recommendations include, for example, ordering products from a different facility of the tier 2 product assembler 104 and/or from a different tier 2 product assembler 104, using a type of freight company or specific freight company to provide faster incoming and/or outgoing product shipment, cancelling or altering an existing order (e.g., increase or decrease product quantity and/or delay or expedite product shipment date) with a tier 2 
wherein the simulation engine is further configured to simulate the network flow through the domain network based on the one or more selected response actions (see Linton, paras [0019] & [0131], wherein the map display comprising a location for each of the tier 2 product assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier and a shipment route for each of the tier 2 product assembler, tier 3 part and/or component manufacturer, and tier 4 material supplier and wherein at least one of the location and shipment route comprise a compliance indicator indicating whether the corresponding at least one of the location and shipment route is in compliance with a supply chain performance objective and/or requirement. A disruptive event, such as a weather event, earthquake event, business disruption event, geo-political event, and financial disruption event, can be shown on the map at a location 1708 impacted by the event. A range of disruption 1712 is also assigned to the event indicating a likely spatial range impacted by the event).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (US Pub. No. 2014/0018949) in view of Morris et al. (US Pub. No. 2014/0046585).
Regarding claim 4, Linton discloses the system according to claim 1, wherein the simulation engine and the optimization engine are a network path through the domain network, as set forth above with claim 1.
Linton et al. fails to explicitly disclose iteratively invoked by a trigger event related to the disruption of the one or more of the plurality of resources, so as to recompute a network path through the domain network that minimizes the impact of the disruption to the network flow.

.
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (US Pub. No. 2014/0018949) in view of Ganor et al. (US Pub. No. 2018/0375892).
Regarding claim 6, Linton discloses the system according to claim 1, wherein the resource including at least one of a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system (see Morris, referring to Fig. 2 a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system)
Linton et al. fails to explicitly disclose a cyber resource.
Analogous art Ganor et al. discloses a cyber resource, including at least one of a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system (see Ganor, paras [0026]-[0027] cyber resource planning and referring to Fig. 1 shows a server, computer, controller, computer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linton, regarding the system for collecting supply chain performance information, to have included a cyber resource, including at least one of a server, computer, controller, computer network, a wireless network, a communications network, and a terminal operating system because it would improve network infrastructure. Linton discloses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1. Using the enterprise cyber security risk management and resource planning of Ganor would provide efficient planning improve site network's security.
Claims 7-12 rejected under 35 U.S.C. 103 as being unpatentable over Linton et al. (US Pub. No. 2014/0018949) in view of Brady et al. (US Pub. No. 10,233,021).
Regarding claim 7, Linton discloses the system according to claim 1, wherein inputs to the simulation engine include:
a representation of the network flow model, wherein the domain network corresponds to a commodities transportation network and the network flow corresponds to a plurality of commodities (see Linton, paras [0103]- [0104], wherein (a network flow model) in Linton represented in one algorithm uses a critical path method ("CPM"), or an algorithm for scheduling a set of project activities (through a domain network) construed as a multiple tiers or layers as shown in Fig.1. (the domain network)  construed as a multiple tiers or layers as shown in Fig.1; paras [0126]-[0128], wherein 

    PNG
    media_image1.png
    579
    603
    media_image1.png
    Greyscale

an identification of the plurality of commodities to be routed through the commodities transportation network (see Linton, paras [0164]-[0165], wherein a third 
an entry and exit node within the transportation network for each commodity (see Linton, para [0094], wherein the scheduling module 304 provides scheduling information, including projected shipment arrival dates for products from the tier 2 product assembler 104 and required shipment departure dates for branded products to customers, wholesalers, and/or retailers. Each of the shipment arrival and departure dates can be linked to a set of data structures describing the shipment, including shipment source and destination, freight carrier, freight tracking information, current shipment status, shipment contents (by product type and number), date of shipment, and the like).

Analogous art Brady discloses each path traversed is represented by a plurality of links, where each link is defined as connected between nodes (see Brady, column 9, lines 20-34, wherein form navigation paths or routes between locations, the monitoring system 190 may maintain a plurality of points or nodes corresponding to locations that are connected by one or more paths extending there between. The paths, or preferred paths between points, may be determined based on one or more algorithms, formulas or techniques; column 25, lines 27-36, wherein the estimated delivery time may consider estimated speeds of the autonomous vehicle as it traverses the navigation path, and estimated times for each of the safety check-in that are to occur along the navigation path with other subscribers. Accordingly, one of the determined navigation paths is selected based on the estimated delivery time, safety check-ins with other subscribers in the safety area, etc., as in 410For each determined navigation path between the source location and the destination location, an estimated delivery time is determined. The estimated delivery time may consider estimated speeds of the autonomous vehicle as it traverses the navigation path, and estimated times for each of the safety check-in that are to occur along the navigation path with other subscribers. Accordingly, one of the determined navigation paths is selected based on the estimated delivery time, safety check-ins with other subscribers in the safety area, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linton, regarding the system for collecting supply chain performance information, to have included each 
Regarding claim 8, Linton discloses the system according to claim 7, wherein each node and link includes an associated queueing model (see Linton, para [0131], wherein with reference to FIG. 16, the display 1700 shows locations of various supply chain nodes, including the tier 2 product assembler 104, first, second, . . . nth tier 3 part/component manufacturers l08a-n, and first, second, third, .. mth tier 4 material suppliers 112a-m; and para [0104], wherein one algorithm uses queueing theory by characterizing the supply chain as one or more queues of work pieces being "serviced" at each tier and thereby defining supply chain behavior based on queue behavior).
Regarding claim 9, Linton discloses the system according to claim 7, wherein each commodity is a shipping container or a twenty foot equivalent (TEU) (see Linton, para [0087]).
Regarding claim 10, Linton discloses the system according to claim 7, wherein an altered state of the commodities transportation network corresponds to a change in capability of one or more of the resources (see Linton, para [0115], wherein mitigation recommendations include, for example, ordering products from a different facility of the tier 2 product assembler 104 and/or from a different tier 2 product assembler 104, using 
Regarding claim 11, Linton discloses the evaluation tool according to claim 10, wherein the impact of one or more alterations to the commodities transportation network corresponds to a functional or economic impact of the change in capability of one or more of the resources (see Linton, paras [0117], [0128], & [0131], wherein the possible or potential financial impact can be done on one or more affected product lines and/or for the enterprise or organization as a whole. When a disruptive event adversely impacts supply from a facility or a facility is otherwise unable to meet an existing or new order for material and/or component and/or product the risk manager can easily select a next preferred supplier and forward the order or unsatisfied portion of the order to the next preferred facility).
Regarding claim 12, Linton discloses the system according to claim 7, wherein the impact of one or more alterations to the transportation system via one or more of the resources corresponds to a change in transporting the commodities (see Linton, para [0097] & [0108], wherein one or more selected nodes of the supply chain experience a sudden drop in rate of on-time shipments or rise in rate of late shipments and the drop is sustained over a selected period, the analytical engine 312 can deduce that a 
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2006/0242154; US Pub No. 2017/0077701; US Pat No. 11,128,654; US Pub No. 2018/0251128; US Pub No. 2020/0175439; US Pub No. 2013/0298230; US Pub No. 2017/0302691; US Pub No. 2016/003683; US Pub No. 2019/0089742; US Pub No. 2015/0254589; WIPO WO2010/027 490Al; US Pub No. 2010/0088163; US Pub No. 20040068455; US Pat No. 5450317; US Pat No. 10681061; WIPO WO2006135756A1; US Pub No. 20200097869; US Pat No. 5,880,958; Gabriel A. Weaver and Lavanya Marla (Cyber-Physical Simulation and Optimal Mitigation for Shipping Port Operations, Proceedings of the 2018 Winter Simulation Conference); David J. G. Allen, Adrian Murphy, Joseph M. Butterfield, John S. Drummond, and Stephen J. Robb (Simulating the Impact of External Demand and Capacity Constraints in Aerospace Supply Chains, Proceedings of the 2018 Winter Simulation Conference); Rozhin Doroudi and Rana Azghandi (An Integrated Simulation Framework For Examining Resiliency In Pharmaceutical Supply Chains Considering Human Behaviors, Proceedings of the 2018 Winter Simulation Conference); Dennis Bauer, Andreas Schlereth, and Florian Maier (Simulation-Assisted Decision Making for Supply Chain Disruptions In Production 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        2/22/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 14 and specification pages 153-154). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. " receiving, transmitting, processing, storing , and display data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.